     CAMPBELL & WILLIAMS
 1   DONALD J. CAMPBELL, ESQ. (1216)
     djc@cwlawlv.com
 2
     J. COLBY WILLIAMS, ESQ. (5549)
 3   jcw@cwlawlv.com
     PHILIP R. ERWIN, ESQ (11563)
 4   pre@cwlawlv.com
     700 South Seventh Street
 5   Las Vegas, Nevada 89101
     Telephone: (702) 382-5222
 6
     Facsimile: (702) 382-0540
 7
     Attorneys for Defendant
 8   FP Holdings, L.P.
 9                              UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
      BIG CITY DYNASTY CORP. and RYAN                   Case No.: 2:19-cv-02078-APG-NJK
12    RADDON,
13                          Plaintiff,
14    vs.                                               STIPULATION AND ORDER
                                                        EXTENDING TIME FOR DEFENDANT
15    FP HOLDINGS, L.P.,                                FP HOLDINGS, L.P. TO FILE ITS
                                                        RESPONSE TO COMPLAINT
16                          Defendant.
                                                        (First Request)
17

18

19
            Pursuant to Local Rules IA 6-1, 6-2 and LR 7-1, the undersigned counsel of record for
20
     Plaintiffs Big City Dynasty Corp. and Ryan Raddon and Defendant FP Holdings, L.P. (“FP”)
21
     hereby STIPULATE to extend the time for FP to file its response to the Complaint (ECF No. 1).
22

23   FP accepted service of the Complaint on December 5, 2019 (ECF No. 8), and its response thereto

24   is currently due on December 26, 2019. If approved, the parties have agreed to an approximate

25   five-day extension of time for FP to file its response to the Complaint, which would now be due
26
     on December 31, 2019. This is the first stipulation seeking to extend the subject deadline.
27

28

                                                1
           FP submits good cause exists to approve the requested stipulation as certain client
 1
     representatives who are required to review FP’s response for accuracy are out of the office for
 2

 3   parts of the holiday season. FP further submits the requested brief extension of time is not

 4   interposed for purposes of delay.
 5         DATED this 24th day of December, 2019.
 6
                                               SNELL & WILMER, L.L.P.
 7
                                               By__/s/ Alex L. Fugazzi___________________
 8                                               ALEX L. FUGAZZI, ESQ. (9022)
                                                 ALEEM A. DHALIA, ESQ. (14188)
 9                                               3883 Howard Hughes Parkway, Suite 1100
10                                               Las Vegas, Nevada 89169

11                                             REED SMITH LLP
                                               JORDAN W. SIEV, ESQ.
12                                             JOHN P. KENNEDY, ESQ.
                                               599 Lexington Avenue, 22nd Floor
13                                             New York, NY 10022
14
                                               Attorneys for Plaintiffs
15                                             Big City Dynasty Corp. and Ryan Raddon

16                                             CAMPBELL & WILLIAMS
17                                             By_/s/ J. Colby Williams___________________
18                                               DONALD J. CAMPBELL, ESQ. (1216)
                                                 J. COLBY WILLIAMS, ESQ. (5549)
19                                               PHILIP R. ERWIN, ESQ (11563)
                                                 700 South Seventh Street
20                                               Las Vegas, Nevada 89101
21
                                               Attorneys for Defendant
22                                             FP Holdings, L.P.

23                                             IT IS SO ORDERED:

24
                                               By__________________________________
25
                                                 UNITED STATES MAGISTRATE JUDGE
26

27                                             DATED:_____________________________
                                                       December 26, 2019
28

                                               2
